 In the Matter of D & B DIVISION OF -EMsco DERRICK&EQUIPMENTCOMPANYandUNITED STEELWORKERS OF AMERICA, DISTRICT 37Case No. R-5596 (16-R-653)SUPPLEMENTAL DECISIONANDDIRECTIONOctober 28, 1943On July 31, 1943, the National Labor Relations Board, herein calledthe Board, issued its Decision and Direction of Election in the above-entitled proceeding.'Pursuant to the Direction of Election, an elec-tion by secret ballot was conducted on August 13, 1943, under thedirection and supervision .of the Regional Director for the SixteenthRegion (Fort Worth, Texas).On August 16, 1943, the RegionalDirector, acting pursuant to Article III, Section 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended, issued aReport on Ordered Election, copies of which were duly served uponthe parties.As to the balloting and its results, the Regional Director reported asfollows :Total on eligibility list-------------------------------------- 116Total ballotscast___________________________________________ 110Total ballots challenged_____________________________________4Total blank ballots_________________________________________0Total void ballots___________________________________________ - 0Total valid votes counted____________________________________ 106Votes cast for United Steelworkers of America, District 37 ----- 53Votes cast against United Steelworkers of America, District 37_ 53In view of the fact that the counting of the challenged ballots wasessential for the determination of the results of the election,-the Re-gional Director investigated their validity and incorporated his find-ings and recommendations in the Report on Ordered Election.Herecommended that one challenge be sustained on the ground that theemployee involved was a supervisor, and that the remaining threechallenges be overruled.151 N. L. R.B. 959.53 N. L.R. B., No. 44.210 EMSCO 'DERRICK & EQUIPMENT COMPANY211On August 20, 1943, the D & B Division of Emsco Derrick & Equip-ment Company, herein called the Company, filed Objections to theElection Report, contending that the Regional Director erred in hisrecommendations; that the employee whose challenged ballot the Re-gional Director recommended be not opened should, in fact, be foundeligible, and that two of the three challenged ballots which the Re-gional Director recommended be opened, should not, in fact, be opened.Thereafter, on August 21, 1943, the Regional Director issued and dulyserved upon the parties a Report on Objections to the Election Report,in which he iterated the recommendations contained in his Report onOrdered Election on the ground that the Company offered no newor additional facts which would justify its contentions.Upon the Report on Ordered Election, the Objections to the Elec-tion Report, the Report on Objections to the Election Report, and theentire record in the case, the Board makes the following supplementalfindings of fact with respect to the challenged ballots :A. L. Long,was challenged at the polls on the ground that he is asupervisor.Long is classified on the Company's pay roll of July 15 asa tool grinder and in the performance of his duties as such, is set-upman for approximately 12 machines requiring 1 operator each.He isfurther charged with the responsibility of inspecting the toolings man-ufactured by each machine operator, and may or may not reject thefinished product.He is further responsible for observing and in-structing employees in the maintenance of proper tolerances, and incase of necessity when an employee may make a run of bad toolings,Long may transfer him from one machine to another.This transferdoes not affect the employee's rate of pay, hours of work, or otherworking conditions, but merely changes his operation.Long has thesame obligations and responsibilities with regard to employees in thetool room.He does not, however, have the authority or power tohire, discharge, or recommend such action. In the absence of suchauthority, we disagree with the Regional Director's recommendationand agree with the contention of the Company that Long is not asupervisory employee.We shall, therefore, consider his ballot valid.Alfred Harrisonwas challenged at the polls on the ground that heis a supervisor.He is classified on the Company's pay roll of July 15,1943, as a janitor, and his primary responsibility is to keep the generaloffice clean and the front yard grass cut and watered.At times, Har-rison may work along with other janitors, but the work so done doesnot require any supervision by any of the employees in the group. Inview of the fact that janitors were expressly included within the unitfound appropriate by the Board, and in the absence of a showing ofany exercise of supervisory powers by this employee, we agree withthe recommendation of the Regional Director that Harrison is not a 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory employee.We shall, therefore, consider his ballot valid.Charles L. WyattandRalph C. Ingramwere challenged at the pollsbecause it was questionable whether or not these persons were em-ployees eligible to vote within the meaning of the Board's Decisionand Direction of Election.Both voluntarily quit their employmentwith the Company after the eligible pay-roll period was determinedpursuant to the Board's Decision and Direction of Election, and bothwere rehired prior to the date of the election.The Company arguesthat our Direction specifically excludes from participating in an elec-tion "any who have ... quit" their employment subsequent to the dateas of which eligibility to vote therein was determined, and therefore,since these employees voluntarily left the Company's employ after thedate of eligibility, they should be ineligible to vote.We do not agree.The limitation in the Direction is intended to exclude only those em-ployees who, after the date of eligibility, terminate their employmentand are not employed by the Company on the election date .2 The twoemployees involved herein, although having quit after the eligibilitydate, were rehired, and were concededly employees of the Company onthe date of the election; thus they fulfilled the essential requirements ofeligibility in that they were employed by the Company not only on thedate determining eligibility, but also on the date of the election.Weshall, therefore, declare their ballots valid.For reasons indicated above, we conclude and find that A. L. Long,Alfred Harrison, Charles L.Wyatt, and Ralph C. Ingram wereeligible to vote in the election and their ballots are hereby declaredvalid.Since the results of the election may depend upon the count offour challenged ballots declared valid, we shall direct that they beopened and counted.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 10, of National Labor Re-lations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY DIRECTED that as part of the investigation to ascer-tain representatives for the purposes of collective bargaining withD & B Division of Emsco Derrick & Equipment Company, Dallas,Texas, the Regional Director for the Sixteenth Region shall, pursuantto the Rules and Regulations of the Board set forth above, and sub-ject to Article III, Sections 9 and 10, of said Rules and Regulations,2This intent is specifically manifested by the Board in its Rules and Regulationspertaining to run-off elections in which it is stated that "Employees who were eligible tovote in the election and who are employed in an eligible category on the date of the run-offelection shall be eligible to vote in a run-off election."Section 11(b)National LaborRelations Board Rules and Regulations-Series 2; as amended. EMSCO DERRICK&EQUIPMENT COMPANY213within ten (10) days from the date of this Direction, open and countthe ballots of A. L. Long, Alfred Harrison, Charles L. Wyatt, andRalph C. Ingram, and thereafter prepare and cause to be served uponthe parties in this proceeding a Supplemental Election Report, em-bodying therein his findings and his recommendations as to the resultsof the balloting.Ma. GEPARW D. REUa.Y took no part in, the consideration of theabove Supplemental Decision and Direction.